—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 27, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the court’s repeated emphasis on the trial as a search for truth denied him a fair trial. The defendant failed to object to this aspect of the charge and therefore any error with respect thereto is not preserved for appellate review. In any event, we find that the court’s charge, viewed in its entirety, adequately explained the concept of reasonable doubt and made it clear that the defendant bore no burden of proof (see, People v Olds, 222 AD2d 531; People v Simpson, 178 AD2d 500).
The contentions raised in the defendant’s pro se brief are either unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.